Deny and Opinion Filed February 18, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00179-CV

                             IN RE KENNETH FOSTER, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-07-17971-Z

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Whitehill
                                  Opinion by Justice Whitehill
       This petition for writ of mandamus arises from a family court proceeding seeking

enforcement of the child support and spousal support provisions of a divorce decree and order

modifying the support provisions of the divorce decree. Following a bench trial, the trial court

initially ordered the motion for enforcement dismissed with prejudice, but subsequently granted

new trial without stating its reasons for granting new trial. Relator requests that the Court order

the trial court to vacate its order granting new trial and render judgment on its prior order of

dismissal. Alternatively, relator requests that the Court order the trial court to state its reasons

for granting new trial.     We decline relator’s invitation to extend mandamus review to

proceedings such as this one. See In re Toyota Motor Sales, U.S.A., Inc., 407 S.W.3d 746, 762–

63 (Tex. 2013) (orig. proceeding) (Lehrmann, J. concurring) (noting concerns regarding

transparency in setting aside jury verdict are not present with regard to orders issued after bench

trials); In re Cort, No. 14-14-00646-CV, 2014 WL 4416074, at *2 (Tex. App.—Houston [14th
Dist.] Sept. 9, 2014, orig. proceeding) (mem. op.) (declining to extend mandamus review to

order granting new trial following post-answer default judgment); In re Old Am. Cnty. Mut. Fire

Ins. Co., No. 13–13–00644–CV, 2014 WL 1633098, * 11 (Tex. App.–Corpus Christi Apr. 23,

2014, orig. proceeding) (mem. op.) (declining to extend mandamus review to include merits-

based review of orders granting new trial in non-jury cases).

       Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us,

we conclude relator has failed to establish a right to relief. We DENY the petition.




150179F.P05
                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE




                                               –2–